Citation Nr: 1748142	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-63 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome.  

2.  Entitlement to an initial compensable disability rating for bilateral photo refractive keratectomy (eye condition).

3.  Entitlement to an initial disability rating in excess of 40 percent for an undiagnosed disability manifested by incoordination, excessive sweating, muscle pain, and feeling faint (undiagnosed disorder).

4.  Entitlement to an earlier effective date than March 21, 2012, for irritable bowel syndrome.

5.  Entitlement to an earlier effective date than March 31, 2010, for bilateral photo refractive keratectomy.

6.  Entitlement to an earlier effective date than April 14, 2014, for an undiagnosed disability manifested by incoordination, excessive sweating, muscle pain, and feeling faint.


REPRESENTATION

Appellant represented by:	Patricia Taylor Fox, Attorney


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1999 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a March 2016 statement, the Veteran canceled his request for a hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

The Board notes that the Veteran's rating for his undiagnosed disorder was increased to 40 percent during the appeal period in a July 2016 rating decision.  The effective date of April 14, 2014, was continued.  As this does not represent a full grant of benefits, this matter remains on appeal before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's symptoms of irritable bowel syndrome have manifested in frequent diarrhea during the appeal period.  

2.  The record reflects that at worst, the Veteran had 20/40 vision in both eyes during the appeal period.  

3.  The Veteran's symptoms of his undiagnosed disorder have manifested in incoordination, excessive sweating, feeling faint and weak, joint pain, low energy, muscle pain, and muscle weakness during the appeal period.  

4.  There is no document prior to the March 21, 2012, claim for service connection for irritable bowel syndrome that may be construed as a formal or informal claim of entitlement to service connection for irritable bowel syndrome.

5.  The October 12, 2010, claim for service connection for an eye condition was filed within one year of the Veteran's discharge from service on March 30, 2010.  

6.  There is no document prior to the April 14, 2014, claim for service connection for an undiagnosed disorder that may be construed as a formal or informal claim of entitlement to service connection for an undiagnosed disorder.


CONCLUSIONS OF LAW

1.  The Veteran's symptoms of irritable bowel syndrome more nearly approximate a 30 percent rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7319 (2016).

2.  The criteria for an initial compensable disability rating for the Veteran's eye condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, Diagnostic Code 6001(2016).

3.  The criteria for a rating higher than 40 percent for the Veteran's undiagnosed disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5025 (2016).

4.  The criteria for an effective date earlier than March 21, 2012, for the grant of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

5.  The criteria for an effective date earlier than March 31, 2010, for the grant of service connection for an eye condition have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

6.  The criteria for an effective date earlier than April 14, 2014, for the grant of service connection for an undiagnosed disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has complied with all duties necessary to assist the Veteran in substantiating the claims on appeal.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in December 2015 for irritable bowel syndrome, his eye condition, and his undiagnosed disorder are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each condition, the examiner reviewed the record, considered the Veteran's symptoms and history, and applied accepted medical standards and principles in rendering an opinion.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims.

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Irritable Bowel Syndrome 

The Veteran's irritable bowel syndrome has been evaluated under Diagnostic Code 7319.  38 C.F.R. § 4.114 (2016).  Diagnostic Code 7319 provides that moderate symptoms, demonstrated by frequent episodes of bowel disturbances with abdominal distress is rated at 10 percent.  
Severe symptoms, demonstrated by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress is rated at 30 percent, which is the maximum rating provided under Diagnostic Code 7319.  
Analysis
The Veteran contends that his irritable bowel syndrome is more disabling than reflected by his initial rating of 10 percent.  
The medical evidence of record includes VA examination and treatment reports.  The Veteran underwent a VA examination for intestinal conditions in December 2015.  The Disability Benefits Questionnaire (DBQ) indicates a 2010 diagnosis of irritable bowel syndrome.  As to signs or symptoms, the examiner indicated almost constant diarrhea since serving in the Gulf with bouts of urgency to get to the restroom, abdominal distension 3-4 times a week, and alternating distention with diarrhea.  The VA examiner indicated there is no weight loss, malnutrition, serious complications or other general health effects attributable to the Veteran's intestinal condition.  The VA examiner also indicated that there are no benign or malignant neoplasms or metastases related to any intestinal condition and no other pertinent physical findings, complications, conditions, signs and/or symptoms.  
A March 2016 gastroenterology consult from Albany VA Medical Center (VAMC) indicates that the Veteran presented with complaints of having diarrhea almost every other day.  The report indicates that the Veteran denied any constipation.  
As to lay statements, in his May 2016 notice of disagreement, the Veteran indicated that his symptoms of irritable bowel syndrome are loss of appetite, diarrhea, stomach cramps, and indigestion.  

Having reviewed the evidence of record, the Board finds that the Veteran's symptoms of irritable bowel syndrome warrant a 30 percent rating.  The record, medical and lay, consistently indicates that the Veteran experiences almost daily diarrhea.  As the medical and lay evidence is consistent, the Board finds both probative.  As diarrhea is only accounted for in the 30 percent rating of Diagnostic Code 7319, the Board determines that the Veteran's symptoms more nearly approximate a 30 percent rating.  

The Board notes that 30 percent is the maximum rating provided under Diagnostic Code 7319.  38 C.F.R. § 4.114.  As 30 percent does not represent a full 100 percent grant, the Board has considered whether a higher rating may be provided under other potentially applicable diagnostic codes.

Based on the Veteran's disability picture, Diagnostic Code 7323 is not applicable as there is no showing of ulcerative colitis.  Diagnostic Code 7346 is not applicable as there is no indication that the Veteran experienced a hernia during the appeal period.  Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements.  While the Veteran has frequent diarrhea and bouts of having to rush to the restroom, involuntary bowel movements is neither suggested by the record nor indicated by the Veteran.  As such, a higher rating under Diagnostic Code 7332 is also not applicable.  Nor does the evidence reflect that the Veteran has adhesions of the peritoneum, an ulcer, or gastritis.  Therefore, other diagnostic codes regarding abdominal conditions do not apply to the Veteran's disability picture.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307.  Given the evidence, the Board finds that the Veteran's disability picture does not warrant a higher rating under another diagnostic code.  

Consideration has also been given to assigning staged ratings.  Fenderson v. West, 12 Vet. App. at 119.  However, the Board finds that at no time during the appeal did the Veteran demonstrate symptoms other than frequent diarrhea.  As such, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board grants an initial rating of 30 percent, but no higher, for the Veteran's service-connected irritable bowel syndrome.  

Eye Condition

The Veteran's bilateral eye condition has been evaluated under Diagnostic Code 6001.  38 C.F.R. § 4.79.  The General Rating Formula for Diagnostic Codes 6000-6009 provides that an evaluation may be based on either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation. 

The rating formula for Impairment of Central Visual Acuity provides a noncompensable rating where vision in one eye is 20/40 and 20/40 in the other eye.  A compensable rating of 10 percent requires visual acuity of 20/50 in at least one eye and either 20/50 or 20/40 in the other eye.  

When evaluating based on incapacitating episodes, a compensable rating requires incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 

A Note to the General Rating Formula explains that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

Analysis

The Veteran contends that his bilateral eye condition is more disabling than the initial noncompensable rating assigned.  

The medical evidence of record includes various VA eye examinations.  Chronologically, the Veteran underwent a VA eye examination in December 2010.  The DBQ indicates that the Veteran experiences extreme glare and haloes at night and during inclement weather while driving.  As to visual symptoms, the VA examiner listed glare, impaired night vision, photopia, and haloes for both the right and left eye.  The VA examiner indicated that there was no diplopia, normal funduscopic examination results for both eyes, no visual field defect, no visual acuity worse than 5/200, and no corneal disorder that results in severe irregular astigmatism that can be improved by contact lenses.

Physical examination indicated that the Veteran's visual acuity for uncorrected distance was 20/20 for the right eye and 20/25-30 for the left eye; the VA examiner indicated "same" for corrected distance acuity for both eyes.  The Veteran's uncorrected near acuity was 20/25 for the right and left eye; the VA examiner indicated "same" for corrected near acuity for both eyes.  The examination report indicates normal slit lamp findings.  The VA examiner also indicated that the Veteran did not have a history of incapacitating episodes due to an eye condition.  

A December 2015 DBQ indicates that the Veteran has a history of seeing halos at night from bright lights, significant light sensitivity, and glare during daytime bright hours.  The report indicates that the Veteran has bilateral photorefractive keratectomy.   

Physical examination indicated that the Veteran's visual acuity for uncorrected distance was 20/40 or better for the right and left eye.  Corrected distance acuity for the right eye was 20/40 or better.  Uncorrected near acuity was 20/40 or better for the right and left eye.  Corrected near acuity was 20/40 or better for the right and left eye.  The VA examiner indicated that the Veteran does not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupil diameter was 5 mm for the right and left pupils.  The VA examiner indicated that the Veteran's pupils were round and reactive to light and that there was no afferent pupillary defect present.

The VA examiner indicated that the Veteran does not have anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  The examiner indicated there is no corneal irregularity that results in severe irregular astigmatism.  The examiner indicated that the Veteran does not have diplopia.  Tonometry results were 16 for right and left eye pressure; the Tonometry method used was the Goldman application.  Slit lamp and external eye exams for the lids and lashes were all normal for both eyes.  An internal eye exam was also normal bilaterally.  The examiner indicated there was no visual field defect or a condition that may result in visual field defect.  The VA examiner indicated there was no scarring or disfigurement attributable to any eye condition and no incapacitating episodes during the past 12 months attributable to any eye conditions.

The VA examiner indicated that important data is noted from testing done in October 2010 using a custom view wave front analysis.  The VA examiner indicated that this instrument demonstrated high order aberrations, which are likely responsible for the Veteran's halos at night while viewing any bright light source.  The examiner indicated the haloes may also be related to the Veteran's photophobia during the day.  

An October 2016 eye examination report from Albany VAMC indicates that the Veteran tends to get eye halos around the left side of his vision.  The report indicates that the Veteran's uncorrected distance visual acuities were 20/25 for both the right and left eyes.  The Veteran's visual acuity at near was 20/30 for both the right and left eyes.  

As to lay statements, in the May 2016 notice of disagreement, the Veteran stated that the symptoms of his eye condition are impaired night vision, dryness in both eyes, sharp pains, which is consistent in his left eye at minimum three times a week, itchy eyes, strong haloes, photophobia and a horrible glare during night time driving or during inclement weather conditions.  He stated that he has used every eye drop available for dry eyes and that none have been helpful.  He indicated that he has to wear sunglasses when driving during the day because the light is too bright and he begins to have a headache.  He also indicated that he believed his rating should be higher as the (December 2015) VA examiner indicated glares, impaired night vision, haloes and photopia in both eyes.  

Having reviewed the medical and lay evidence, the Board finds that a compensable rating for the Veteran's bilateral eye condition cannot be assigned.  The Board has reached this conclusion after consideration of both visual impairment due to the Veteran's particular eye condition and incapacitating episodes.  

As to visual impairment, throughout the appeal period, the Veteran's visual acuity at worst was 20/40 for both eyes, which is commensurate with a noncompensable rating for visual impairment.  Without competent medical evidence of 20/50 vision in at least one eye, a compensable rating cannot be assigned based on visual acuity.

As to incapacitating episodes, the record does not demonstrate that the Veteran has had any incapacitating episodes due to his eye condition.  Both the December 2010 and December 2015 VA examiners explicitly indicated as such.  As both examiners reviewed the record and demonstrated thorough consideration of the Veteran's reports and history, the Board finds the VA examiners' assessments probative.  Nor has the Veteran alleged incapacitating episodes due to his eye condition.  Lacking evidence of incapacitating episodes of at least one week in a 12 month period, a compensable rating is not warranted for incapacitating episodes.

The Board has also considered the potential application of other codes relating to an eye condition.  Muscle function is relevant when rating eye conditions.  However, the December 2015 VA examiner applied the Goldman perimeter chart as directed by 38 C.F.R. § 4.78 and determined that the Veteran did not have diplopia or loss of visual field.  As the examiner applied appropriate testing, the Board finds the assessment probative.  As such, an evaluation for impairment of muscle function is not warranted.  

Diagnostic Code 6027 provides that cataracts of any type are to be evaluated based on visual impairment.  38 C.F.R. § 4.79.  However, the record does not suggest nor does the Veteran allege that he has cataracts.  As such, Diagnostic Code 6027 for cataracts is not applicable.  38 C.F.R. § 4.79.  Moreover, as discussed, the evidence establishes that the Veteran's visual acuity is noncompensable.  

Diagnostic Code 6024 provides a 10 percent rating for complete loss of eye lashes.  38 C.F.R. § 4.79.  Diagnostic Code 6032 refers to partial or complete loss of eyelids.  Id.  However, the medical evidence reflects normal eyelids and eyelashes for both eyes; nor does the Veteran allege any loss of eyelids or eyelashes.  As such, neither Diagnostic Code 6024 nor 6032 are applicable.  

The Board acknowledges that both the record and the Veteran's statements are consistent in indicating that he has glares, photopia, and haloes in his eyes, which interfere with his vision.  However, these symptoms were acknowledged in the numerous eye examinations of record, but physical testing did not reveal visual impairment that meets the criteria for a compensable rating under the applicable diagnostic codes.  Accordingly, a compensable rating is not warranted for these symptoms. 

The Board is sympathetic to the Veteran's reported problems with his eyes; however, unfortunately, there is no basis in the rating provisions which govern the evaluations of eye conditions to assign a compensable rating based on the symptoms present, and the claim for an increased rating must therefore be denied.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a compensable scheduler rating.  Fenderson v. West.  The Veteran's visual acuity at worst was 20/40 with no impairment in visual fields or muscle function.  Thus, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

Given the evidence, the Board determines that a noncompensable rating is warranted for the Veteran's service-connected bilateral eye condition.  

Undiagnosed Disorder

The Veteran's undiagnosed disorder has been rated under Diagnostic Code 5025 for fibromyalgia.  38 C.F.R. § 4.71a.  A maximum 40 percent rating is provided where the condition includes widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbances, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety or Raynaud's-like symptoms that are constant or nearly so and refractory to therapy.  

Here, the Veteran has asserted that his undiagnosed disorder was more disabling than the noncompensable rating assigned.  The Veteran has not asserted discontent with the 40 percent rating assigned in July 2016; however, nor has the claim been withdrawn.  Thus, as mentioned in the Introduction, as 40 percent does not represent a full grant, the matter remains on appeal.

The only relevant medical evidence of record is a December 2015 General Gulf War Medicine DBQ.  The VA examiner noted symptoms of incoordination, excessive sweating, feeling faint and weak, joint pain, low energy, muscle pain, and muscle weakness.  Based on the Veteran's service in the Gulf, the VA examiner provided an assessment for an undiagnosed disorder.  

Given the nature of the Veteran's disability and its manifestations, the Board finds that an initial rating of 40 percent for fibromyalgia is appropriate.  As 40 percent is the maximum rating provided under Diagnostic Code 5025, the Board has considered whether a higher rating may be warranted under other potentially applicable diagnostic codes.  

However, given the Veteran's medical history, diagnosis, and reported symptoms, the Board finds that there is no other applicable diagnostic code which would permit the assignment of a schedular rating in excess of 40 percent for fibromyalgia.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptoms).  Here, all of the Veteran's reported symptoms associated with his undiagnosed disorder are accounted for in Diagnostic Code 5025.  

In light of the evidence, the Board determines that an initial rating of 40 percent, but no higher, is warranted for the Veteran's service-connected undiagnosed disorder.  

Effective Dates

In assigning effective dates, the general rule is that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. 

As an exception to the general rule, for direct service connection, the effective date is the day after separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

As another exception, for presumptive service connection, the effective date is the date entitlement arose if the claim is received within one year of separation from service; otherwise the general rule applies.  38 C.F.R. § 3.400(b)(2)(i).  If the requirements for service connection were met in service, then the effective date is the day after discharge from service if the claim was filed within one year of service discharge.  

Prior to March 24, 2015, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Irritable Bowel Syndrome 

The Veteran has not set forth a specific argument as to why the effective date should be earlier for his irritable bowel syndrome.

In an April 2016 decision, the Board granted service connection for irritable bowel syndrome, which the RO implemented in April 2016.  Service connection was granted on a presumptive basis per the December 2015 VA opinion indicating that the Veteran's irritable bowel syndrome constitutes a Gulf War Syndrome diagnosis.  The RO assigned March 21, 2012, as the effective date based on the date of the claim.  

As service connection was granted on a presumptive basis, a nexus is not required.  Entitlement therefore arose in 2010 as the record reflects a 2010 diagnosis.  Although entitlement arose during service and service connection for irritable bowel syndrome was granted on a presumptive basis, the effective date cannot be the date entitlement arose or the day after discharge from service because the Veteran did not file a claim for this condition within one year of discharge of service.  

Thus, the general rule applies, and the effective date is the later of date of claim and date entitlement arose.  As to date of claim, having reviewed the record, the Board finds that there is no document dated prior to the March 21, 2012, claim for irritable bowel syndrome showing intent to apply for benefits for this condition.  The Board notes that the Veteran did submit a statement indicating intent to file a claim for this condition, which was received by VA on the same date as the currently assigned effective date, March 21, 2012.  

As the evidence establishes that the date of claim was later than the date entitlement arose, the Board finds that the March 21, 2012, effective date is appropriate.  38 C.F.R. § 3.400.    

Eye Condition

The Veteran has not set forth a specific argument as to why the effective date should be earlier for his eye condition.  

In the April 2016 Board decision, service connection for a bilateral eye condition was granted and implemented by the RO in April 2016.  The RO assigned an effective date of March 31, 2010, one day after the Veteran's discharge from service.  

The original claim for the Veteran's bilateral eye condition was filed on October 12, 2010, which was within one year of discharge.  As such, the effective date could be either the day after separation from service or the date entitlement arose.  A positive opinion linking the Veteran's eye condition to service was not provided until the December 2010 VA opinion.  As such, December 2010 is the date entitlement arose.  As the day after discharge from service is earlier than the date entitlement arose for this condition, the Board finds that the assigned effective date of March 31, 2010, is the earliest effective date possible for this condition.  38 U.S.C.A § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).
Undiagnosed Disorder

In his August 2017 motion for advancement on the docket, the Veteran indicated that an earlier effective date is warranted for his undiagnosed disorder because the symptoms he reported date back to March 2010.  

In an April 2016 decision, the Board granted service connection for an undiagnosed disorder, which the RO implemented in April 2016.  Service connection was granted on a presumptive basis per the December 2015 VA opinion indicating that the Veteran's systemic muscle weakness and daily fatigue constitute a Gulf War Syndrome condition with medically unexplained symptoms.  The RO assigned April 14, 2014, as the effective date based on the date the Veteran's claim was received.  

As service connection was granted on a presumptive basis, a nexus is not required.  As the Veteran has credibly reported that his symptoms started in 2010, the Board concedes that entitlement therefore arose in 2010.  However, although entitlement arose during service and service connection for the condition was granted on a presumptive basis, the effective date cannot be the date entitlement arose or the day after discharge from service because the Veteran did not file a claim for this condition within one year of discharge of service.  

Thus, the general rule applies, and the effective date is the later of date of claim and date entitlement arose.  As to the date of claim, having reviewed the record, the Board finds that there is no document dated prior to the April 14, 2014, claim showing intent to apply for benefits for the condition.    

As the evidence establishes that the date of claim was later than the date entitlement arose, the Board finds that the April 14, 2014, effective date is appropriate.  38 C.F.R. § 3.400.    





ORDER

An initial disability rating of 30 percent for service-connected irritable bowel syndrome for the entire appeal period, is granted.  

An initial compensable disability rating for service-connected bilateral photo refractive keratectomy (eye condition) is denied.

An initial compensable disability rating greater than 40 percent for service-connected undiagnosed disability manifested by incoordination, excessive sweating, muscle pain, and feeling faint (undiagnosed disorder), is denied.

An earlier effective date than March 21, 2012, for the award of service connection for irritable bowel syndrome is denied.

An earlier effective date than March 31, 2010, for the award of service connection for bilateral photo refractive keratectomy is denied.

An earlier effective date than April 14, 2014, for an undiagnosed disability manifested by incoordination, excessive sweating, muscle pain, and feeling faint, is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


